PER CURIAM:
Pending before the Court are motions filed on January 30, 2014 by the City of New York (the “City”) seeking limited remand of the above-captioned cases to the District Court for the purpose of exploring settlement. Ligon, No. 13-3123, Dkt. 274; Floyd, No. 13-3088, Dkt. 459. Also pending are a motion to intervene as a party appellant in Floyd v. City of New York, filed by the Sergeants Benevolent Association on November 12, 2013, and motions to intervene as party appellants in both Floyd v. City of New York and Ligon v. City of New York, filed on November 7, 2013, by the Patrolmen’s Benevolent Association, the Detectives Endowment Association, the Lieutenants Benevolent Association, and the Captains’ Endowment Association. See Ligon, No. 13-3123* Dkt. 178; Floyd, No. 13-3088, Dkts. 252, 283.
I.
These cases, class actions alleging violations of the plaintiffs’ Fourth and Fourteenth Amendment rights, were adjudicated by the United States District Court for the Southern District of New York. The District Court held defendants liable first in Ligon, see No. 12 Civ. 2274, 2013 WL 71800, amended' 925 F.Supp.2d 478 (S.D.N.Y.2013), and later in Floyd v. City of New York, 959 F.Supp.2d 540, No. 08 Civ. 1034, 2013 WL 4046209 (S.D.N.Y. Aug. 12,2013) (together, the “Liability Opinions”). The District Court issued a separate opinion covering both cases that outlined remedial measures to be developed in light of the Liability Opinions and, in addition, required certain interim reforms by the City. 959 F.Supp.2d 668, Nos. 12 Civ. 2274, 08 Civ. .1034, 2013 WL 4046217 (S.D.N.Y. Aug. 12, 2013) (the “Remedies Opinion”).
The City sought a stay of the remedial measures in our Court pending the appeals in these cases, and on October 31, 2013, we granted the request for a stay and ordered the cases reassigned to a different district judge. 538 Fed.Appx. 101 (2d Cir.2013). In a subsequent opinion, we clarified our reasoning. In re Reassignment of Cases, 736 F.3d 118 (2d Cir.2013).
In an Order dated November 25, 2013, the Court held in abeyance all motions for en banc consideration that had been filed by plaintiffs and other third parties, related FRAP 29 motions, and the motions to intervene. The Court did so in order “[t]o maintain and facilitate the possibility that the parties might request the opportunity to return to the District Court for purpose of exploring a resolution.” Ligon, No. 13-3123, Dkt. 242; Floyd, No. 13-3088, Dkt. 338.
n.
In accordance with the Court’s order of November 25, 2013, in its motion, the City seeks a “limited remand ... to the District Court for the purpose of exploring a full resolution of the cases.” Dkt. 459 at 2 ¶ 2. Specifically, the City, with the consent of plaintiffs, requests that the Court remand the cases to the District Court “for 45 days to permit the parties to explore a resolution.” - Id. ¶ 5. The City believes that such a resolution is possible and desirable, and that the public interest strongly favors this result. Dkt. 467 at 2 ¶ 6. The police unions oppose that request and contend that they should be grantqd leave to intervene and, if necessary, continue the appeal to protect *365collective bargaining interests and to contest findings by the District Court the unions believe to be unwarranted.
With respect to a motion to intervene at the appellate stage of a case, we have noted that while there is authority for granting such a motion, it is generally preferable that the decision be made first by the district court. See Drywall Tapers & Pointers of Greater N.Y., Local Union 1974 of I.U.P.A.T., AFL-CIO v. Natasi & Assocs., 488 F.3d 88, 94 (2d Cir.2007).
Here, the proposed intervenors moved to intervene in the District Court. Those motions have not been adjudicated. In the circumstances presented here, we believe it preferable that the motions be addressed there in the first instance, particularly because the appropriateness of intervention and the form it takes could well bear on settlement negotiations. Moreover, the District Court is better positioned to deal with the complexities that might arise during multi-faceted settlement negotiations in which a variety of interests must be accommodated. Finally, if necessary, the District Court may hold hearings and take evidence in order to provide this Court with a more complete record for any further review that might be sought.

CONCLUSION

Accordingly, the City’s motion is hereby GRANTED. Although the City requested remand for a period of 45 days, to the extent settlement negotiations remain fruitful, the District Court may extend the remand period for such additional reasonable time as would be helpful to achieving a resolution.
Insofar as the Court’s Order of October 31, 2013, and the Order of November 13, 2013 that superseded it, stayed proceedings in the District Court, they are hereby VACATED and the cause is REMANDED to the District Court for the purpose of supervising settlement discussions among such concerned or interested parties as the District Court deems appropriate, and resolving the motions to intervene. The case in the District Court is otherwise STAYED, as directed in our Orders of October 31, 2013, and November 13, 2013, except insofar as is necessary to effectuate a settlement.
The briefing schedule in the Court of Appeals is hereby STAYED pending the outcome of the proceedings under the supervision of the District Court.
We hereby ORDER the Corporation Counsel of the City of New York, as counsel for the party seeking a remand to the District Court, to submit to the District Court, by no later than April 7, 2014, or such extension of time as the District Court deems appropriate, a status report on the settlement discussions.
We express no view on the merits of the pending appeals or on the merits of the pending motions to intervene.
The mandate shall issue forthwith. Any appeals of the District Court’s further orders are to be referred to this panel.